              Case 6:21-cv-00863-ADA Document 1 Filed 08/16/21 Page 1 of 21




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION




 BURLEY LICENSING LLC,

                                Plaintiff,
                                                           Civil Action No. 6:21-cv-863
                    v.
                                                            Jury Trial Demanded
 WALMART, INC. and WAL-MART STORES
 TEXAS, LLC,

                             Defendants.


                         COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Burley Licensing LLC (“Burley”) files this Complaint against Walmart,

Inc. and Wal-Mart Stores Texas, LLC (collectively and individually referred to herein as

“Walmart” or “Defendant”) for patent infringement of United States Patent No.

7,082,167 (the “patent-in-suit”) and alleges as follows:

                                  NATURE OF THE ACTION

         1.       This is an action for patent infringement arising under the patent laws of

the United States, 35 U.S.C. §§ 1 et seq.

                                             THE PARTIES

         2.       Plaintiff Burley Licensing LLC is a Texas limited liability company with a

principal place of business located at 4757 W. Park Blvd, Suite 113-1097, Plano, Texas

75093.




                                                  1
            Case 6:21-cv-00863-ADA Document 1 Filed 08/16/21 Page 2 of 21




       3.       On information and belief, Defendant Walmart Inc. is a Delaware

corporation with its principal place of business at 702 SW 8th Street, Bentonville,

Arkansas 72716. On information and belief, Defendant Walmart Inc. may be served

with process through its registered agent, C T Corporation System, located at 1999

Bryan St, Suite 900, Dallas, TX 75201. On information and belief, Defendant Walmart

Inc. has been authorized to do business in the State of Texas and the Western District of

Texas since on or about October 29, 1974, under Texas SoS File Number 0003668006.

       4.       On information and belief, Defendant Wal-Mart Stores Texas, LLC is a

Delaware limited liability company and a subsidiary of Walmart Inc. with its principal

place of business at 702 SW 8th Street, Bentonville, Arkansas 72716. On information and

belief, Defendant Wal-Mart Stores Texas, LLC may be served with process through its

registered agent, C T Corporation System, located at 1999 Bryan St, Suite 900, Dallas, TX

75201. On information and belief, Defendant Wal-Mart Stores Texas, LLC has been

authorized to do business in the State of Texas and the Western District of Texas since

on or about June 26, 2007, under Texas SoS File Number 0800834865.

       5.       On information and belief, Walmart infringes the patent-in-suit by at least

making,1 selling, offering for sale, and/or importing, without authorization, Burley’

proprietary technologies as contained in a number of its commercial products

including, inter alia, laptops branded with the EVOO trademark; laptops incorporating




1
 See https://www.notebookcheck.net/Walmart-EVOO-Gaming-17-Review-Chinese-Laptop-
with-Walmart-s-Name-Slapped-On.444810.0.html


                                              2
        Case 6:21-cv-00863-ADA Document 1 Filed 08/16/21 Page 3 of 21




Graphics Processing Units (GPUs) incorporating the NVENC video encoding feature; 2

laptops incorporating GeForce 600 series GPUs; laptops incorporating GeForce 700

series GPUs; laptops incorporating GeForce 900 series GPUs; laptops incorporating

GeForce 10 series GPUs; laptops incorporating GeForce 16 series GPUs; laptops

incorporating GeForce 20 series GPUs; laptops incorporating GeForce 30 series GPUs;

laptops incorporating the NVIDIA GeForce GTX 1650 GPU; laptops incorporating the

NVIDIA GeForce RTX 2060 GPU; laptops incorporating the NVIDIA GeForce GTX

1660Ti GPU; model EG-LP10 laptops; 3 model EG-LP9 laptops;4 model EG-LP8

laptops;5 model EG-LP7 laptops;6 model EG-LP4 laptops;7 model EG-LP5 laptops;8

model EG-LP6 laptops,9 and other laptop which function in a substantially similar way




2
  See https://en.wikipedia.org/wiki/Nvidia_NVENC.
3
  See e.g., https://www.walmart.com/ip/EVOO-Gaming-15-6-Laptop-FHD-60Hz-Intel-Core-i5-
10300H-Processor-NVIDIA-GeForce-GTX-1650-THX-Spatial-Audio-256GB-SSD-8GB-RAM-
RGB-Backlit-Keyboard-HD-C/915598119.
4
  See e.g., https://www.walmart.com/ip/EVOO-Gaming-17-3-Laptop-FHD-144Hz-Intel-Core-i7-
10750H-Processor-NVIDIA-GeForce-RTX-2060-THX-Spatial-Audio-512GB-SSD-16GB-
RAM-RGB-Backlit-Keyboard-HD/718882467.
5
  See e.g., https://www.walmart.com/ip/EVOO-Gaming-15-6-Laptop-FHD-144Hz-Intel-Core-i7-
10750H-Processor-NVIDIA-GeForce-RTX-2060-THX-Spatial-Audio-512GB-SSD-16GB-
RAM-RGB-Backlit-Keyboard-HD/444538279.
6
  See e.g., https://www.walmart.com/ip/EVOO-Gaming-15-6-Laptop-FHD-120Hz-AMD-Ryzen-
7-4800H-Processor-NVIDIA-GeForce-RTX-2060-THX-Spatial-Audio-512GB-SSD-16GB-
RAM-RGB-Backlit-Keyboard-HD-Ca/233313280.
7
  See e.g., https://www.walmart.com/ip/EVOO-EG-LP4-BK-15-6-16GB-256GB-Intel-Core-i7-
9750H-X2-2-6GHz-Win10-Black-Scratch-And-Dent-Refurbished/151832090.
8
  See e.g., https://www.walmart.com/ip/EVOO-Gaming-Laptop-15-FHD-144Hz-Display-THX-
Spatial-Audio-Tuned-9th-Gen-Intel-i7-9750H-Nvidia-GTX-1660Ti-512GB-SSD-16GB-
Memory-Windows-10-Home-Black/685182150.
9
  See e.g., https://www.walmart.com/ip/Refurbished-Evoo-EG-LP6-BK-17-Laptop-FHD-i7-
9750H-2-6GHz-NVIDIA-GeForce-RTX-2060-6GB-16GB-RAM-1TB-SSD-Win-10-Home-
Black/972973576.


                                           3
              Case 6:21-cv-00863-ADA Document 1 Filed 08/16/21 Page 4 of 21




to the previously specified laptops. (Collectively and individually referred to herein as

the “Accused Laptop Products.”)

                                JURISDICTION AND VENUE

         6.       This Court has personal jurisdiction over Walmart because it committed

and continues to commit acts of infringement in this judicial district in violation of 35

U.S.C. § 271(a). In particular, on information and belief, Walmart has made, used,

offered to sell, and/or sold the Accused Laptop Products in the Western District of

Texas.

         7.       On information and belief, Walmart is subject to the Court’s jurisdiction

because it regularly conducts and solicits business, or otherwise engages in other

persistent courses of conduct in this judicial district, and/or derives substantial revenue

from the sale and distribution of goods and services, including but not limited to the

Accused Laptop Products provided to individuals and businesses in the Western

District of Texas.

         8.       On information and belief, Walmart infringes the patent-in-suit in the

Western District of Texas by at least making, selling, offering for sale, and/or

importing, without authorization, the Accused Laptop Products.

         9.       On information and belief, Walmart is the largest employer in the State of

Texas. See, e.g., https://finance.yahoo.com/news/biden-trump-battleground-states-

biggest-employers- 152757539.html (“Overwhelmingly, Walmart (WMT), with about 1.5

million workers nationwide, is the largest employer across the country, as well as in

several of 2020’s battleground states — including Texas, where it employs 158,545


                                                4
         Case 6:21-cv-00863-ADA Document 1 Filed 08/16/21 Page 5 of 21




people.”). Indeed, on information and belief, Walmart maintains nearly 600 retail

locations and 19 distribution centers in the State of Texas. See

https://corporate.walmart.com/our- story/locations/united-states/texas.

       10.    Walmart operates several distribution centers in the Western District of

Texas. For instance, Walmart operates a distribution center located at 9605 NW H K

Dodgen Loop, Temple, Texas, 76504.

       11.    On information and belief, the Accused Laptop Products are distributed

through Walmart’s distribution centers, including those distribution centers located in

the Western District of Texas.

       12.    Walmart also operates retail stores in the State of Texas, including in this

judicial district, including at 600 Hewitt Dr, Waco, Texas, 76712; 4320 Franklin Ave,

Waco, Texas, 76710; 1521 I-35 N, Bellmead, Texas, 76705; and 733 Sun Valley Blvd,

Hewitt, TX 76643.

       13.    On information and belief, the Accused Laptop Products are sold and

offered for sale at Walmart’s retail stores, including those retail stores located in the

Western District of Texas.

       14.    On information and belief, Walmart - either directly or through those

acting on its behalf – operates retail stores in the Western District of Texas in which the

Accused Laptop Products are offered for sale.

       15.    On information and belief, Walmart, through numerous distribution

centers, fulfillment centers, and retail stores, directly and/or indirectly distributes,

markets, offers to sell, and/or sells the Accused Laptop Products in the United States


                                              5
         Case 6:21-cv-00863-ADA Document 1 Filed 08/16/21 Page 6 of 21




and/or imports the Accused Laptop Products into the United States, including in the

Western District of Texas, and otherwise directs infringing activities to this Judicial

District in connection with the Accused Laptop Products.

       16.    On information and belief, Walmart has directly or indirectly, sold and

offered to sell, and the Accused Laptop Products within the United States, including

specifically within the Western District of Texas.




See e.g. https://www.walmart.com/ip/EVOO-Gaming-15-6-Laptop-FHD-60Hz-Intel-Core-i5-
10300H-Processor-NVIDIA-GeForce-GTX-1650-THX-Spatial-Audio-256GB-SSD-8GB-RAM-
RGB-Backlit-Keyboard-HD-C/915598119

       17.    On information and belief, Walmart has directly or indirectly imported

the Accused Laptop Products into the United States, including into the Western District

of Texas.




                                             6
           Case 6:21-cv-00863-ADA Document 1 Filed 08/16/21 Page 7 of 21




         18.   On information and belief, Walmart’s customers located in the Western

District of Texas have purchased and used the Accused Laptop Products while located

in the Western District of Texas.

         19.   The Court has personal jurisdiction over Walmart at least because it has

continuous business contacts in the State of Texas and in the Western District of Texas.

Walmart has engaged in business activities including transacting business in the

Western District of Texas and purposefully directing its business activities, including

the sale or offer for sale of the Accused Laptop Products to the Western District of Texas

to aid, abet, or contribute to the infringement of third parties in the Western District of

Texas.

         20.   This Court has personal jurisdiction over Walmart because, inter alia,

Walmart, on information and belief: (1) has committed acts of patent infringement in

this Western District of Texas; (2) maintains a regular and established place of business

in the Western District of Texas; (3) has substantial, continuous, and systematic contacts

with this State and the Western District of Texas; (4) owns, manages, and operates

facilities in this State and the Western District of Texas; (5) enjoys substantial income

from its operations and sales in this State and the Western District of Texas; (6) employs

Texas residents in this State and the Western District of Texas, and (7) solicits business

and markets the Accused Laptop Products in this State and the Western District of

Texas.




                                              7
         Case 6:21-cv-00863-ADA Document 1 Filed 08/16/21 Page 8 of 21




       21.    Venue is proper pursuant to 28 U.S.C. §§ 1391(b), (c), (d) and/or 1400(b),

at least because Walmart, has committed acts of infringement in this judicial district,

and has a regular and established places of business in this judicial district.

       22.    In fact, this judicial district was previously deemed to be a proper venue

for patent cases against Walmart in an action bearing C.A. No. 17-cv-01145-RP.

       23.    Walmart has admitted in an action bearing C.A. No. 17-cv-01145-RP that

“it operates multiple store locations in the State of Texas, including [the Western

District of Texas]; that it has done business in [the Western District of Texas]; that its

customers and potential customers reside in the State of Texas and [the Western District

of Texas]; and that it benefits financially from the Texas market.”

       24.    On information and belief, Walmart has previously maintained and

continues to maintain a regular and established places of business in this judicial district

including but not limited to the regular and established places of business located at

9605 NW H K Dodgen Loop, Temple, Texas, 76504; 600 Hewitt Dr, Waco, Texas, 76712;

4320 Franklin Ave, Waco, Texas, 76710; 1521 I-35 N, Bellmead, Texas, 76705; and 733

Sun Valley Blvd, Hewitt, TX 76643.

                            United States Patent No. 7,082,167

       25.    On July 25, 2006, the United States Patent and Trademark Office

(“USPTO”) duly and legally issued United States Patent No. 7,082,167 (“the ’167

patent”) entitled “Method and Device for Controlling the Quality of Video Data” to

inventors Patrice Alexandre, Xavier Ducloux, and Gildas Guelou.

       26.    The ’167 patent is presumed valid under 35 U.S.C. § 282.


                                              8
            Case 6:21-cv-00863-ADA Document 1 Filed 08/16/21 Page 9 of 21




          27.   Burley owns all rights, title, and interest in the ‘167 patent.

          28.   Burley has not granted Walmart an approval, an authorization, or a

license to the rights under the ’167 patent.

          29.   The ’167 patent relates to, among other things, video encoding technology

on computer video cards, also known as graphic processing units (GPUs), and multi-

pass video encoding.

          30.   The claimed invention(s) of the ’167 patent sought to solve problems with,

and improve upon, existing video encoding technologies. For example, the ’167 patent

states:

                  Video compression according to certain standards, and especially
          according to the MPEG2 standard, is known as a method of “non-transparent
          coding which, in particular, makes it possible to represent a video-data sequence
          in the form of a stream of binary elements the throughput of which is adjustable
          to the conditions of storage and/or of transport of the stream. The terminology
          “non-transparent’ means that the coding algorithms used adapt the level of
          degradation applied to the data sequence as a function of the entropy level of the
          video signal and of the desired throughput for the resulting stream. The
          degradations applied are the result of a process of quantization of coefficients
          representative of the video signal after DCT (Discrete Cosine Transform)
          transformation.

                 For a binary stream of constant throughput, the method of coding
          according to the MPEG2 standard permanently adjusts the quantization level of
          the DCT coefficients in such a way that their coding generates a binary stream in
          accordance with the target bitrate. Such an approach tends to make the level of
          degradation variable, for a video signal the entropy of which varies over time.
          Hence, fixed-throughput coding generates a variable level of coding quality.
                 When several video sequences are transported jointly on a transmission
          channel with fixed bandwidth (as in the case of a satellite transponder, for
          example), it is preferable to share the usable throughput between the coding
          methods via a centralized throughput-allocation algorithm. This solution, widely
          presented under the title of statistical multiplexing, makes it possible to reduce
          the overall degradation perceived by 10 to 30% on average by comparison with



                                                9
         Case 6:21-cv-00863-ADA Document 1 Filed 08/16/21 Page 10 of 21




       sharing in a mode with fixed throughput for each video sequence.

             More particularly, the statistical multiplexing applies a reduction in the
       dispersion of coding quality between the video sequences, by distributing more
       throughput to the video sequences exhibiting the greatest entropy.

               Nevertheless, statistical multiplexing is based on the statistical properties
       of the content of video sequences in finite numbers, such that the coding quality
       perceived in the course of time still exhibits fluctuations. For example, when all
       the video sequences simultaneously exhibit very high entropy, the overall
       quality of the coding becomes less than the average service quality. Conversely,
       when video sequences of low entropy are transmitted at the same instant, the
       overall quality of the coding then becomes higher than the average coding
       quality.
               In this latter case, it becomes advantageous to reduce the total throughput
       allocated to the coding of the video sequences in favour of the data of an
       opportunistic nature (data the throughput of which is not guaranteed). The
       coding of each video sequence then takes place by limiting its throughput to that
       making it possible to obtain the quality of service envisaged.

See ’167 Specification at col. 1, ll. 12–63.

       31.     The ’167 patent then states:

              However, in order to obtain an effective method of sharing bandwidth
       while guaranteeing a level of quality for all the video sequences, it is important
       to take into account the content of the video sequences. This is because the
       quantity of information necessary to code a video sequence depends on the
       entropy of these sequences. The higher the entropy, the greater the quantity of
       information necessary to code it in order to guarantee a constant quality, and,
       conversely, the lower the entropy, the lower the quantity of information.

              The invention thus proposes to guarantee a constant quality of the video
       data after decoding, taking into account the spatial and/or time-domain
       complexity of the data in order to determine the quantization interval.

See ’167 Specification at col. 2, ll. 9-21.

       32.     The ’167 patent then states:

              One of the particular features of the invention is the definition of a
       parametric quality model via which the user is in a position to define the desired
       quality of service, the parametric model proposed taking into account criteria for


                                               10
          Case 6:21-cv-00863-ADA Document 1 Filed 08/16/21 Page 11 of 21




       appreciating the quality subjectively perceived after coding. This is because the
       methods of coding by quantization of the DCT coefficients exhibit the difficulty
       of not giving a constant subjective perception of quality for a given level of
       quantization. More precisely, the data sequences featuring low richness of
       content (e.g.: large plane on a face), for equivalent subjective quality rendition,
       require a lower level of quantization than for sequences the content of which
       features high richness (e.g., crowd of a football stadium).

              The benefit of the invention is that of taking into consideration the above-
       mentioned characteristics in a parametric quality model in which the level of
       spatial-temporal complexity of the video sequence to be coded plays a part as an
       element for adjusting the average quantization level envisaged.

See ’167 Specification at col. 2, ll. 43-61.

       33.     The inventions claimed in the ’167 patent solve various technological

problems inherent in the then-existing video encoding systems and enables such

systems to, among other things, maintain constant quality of video stream while

effectively mitigating bandwidth usage.


                                     CLAIMS FOR RELIEF

              Count I – Infringement of United States Patent No. 7,082,167

       34.     Burley repeats, realleges, and incorporates by reference, as if fully set forth

here, the allegations of the preceding paragraphs above.

       35.     On information and belief, Walmart (or those acting on its behalf) makes,

uses, sells, offers to sell, and/or imports the Accused Laptop Products, which infringe

(literally and/or under the doctrine of equivalents) at least claims 1 and 8 of the ’167

patent.




                                               11
       Case 6:21-cv-00863-ADA Document 1 Filed 08/16/21 Page 12 of 21




      36.    On information and belief, the Accused Laptop Products conform to the

requirements of the NVIDIA NVENC API Program Guide.

      37.    On information and belief, the Accused Laptop Products employ and

provide a method of monitoring the quality of video data having to undergo coding

and decoding, making it possible to maintain predetermined constant quality of the

video data after decoding, as demonstrated below.




See https://docs.nvidia.com/video-technologies/video-codec-
sdk/pdf/NVENC_VideoEncoder_API_ProgGuide.pdf at pp. 9-10.



                                          12
       Case 6:21-cv-00863-ADA Document 1 Filed 08/16/21 Page 13 of 21




See https://docs.nvidia.com/video-technologies/video-codec-
sdk/pdf/NVENC_VideoEncoder_API_ProgGuide.pdf at pp. 10-11.

      38.    On information and belief, the Accused Laptop Products employ and

provide a method comprising the step of receiving from at least one coder information

representing the complexity of video data to be coded, as demonstrated below.




                                          13
       Case 6:21-cv-00863-ADA Document 1 Filed 08/16/21 Page 14 of 21




See https://docs.nvidia.com/video-technologies/video-codec-
sdk/pdf/NVENC_VideoEncoder_API_ProgGuide.pdf at pp. 9-10.




                                      14
        Case 6:21-cv-00863-ADA Document 1 Filed 08/16/21 Page 15 of 21




See https://docs.nvidia.com/video-technologies/video-codec-
sdk/pdf/NVENC_VideoEncoder_API_ProgGuide.pdf at pp. 10-11.

      39.    On information and belief, the Accused Laptop Products employ and

provide a method comprising the step of calculating, as a function of the complexity for

each video-data item to be coded and of a programmed target quality value for

dynamically adjusting the rate to the content, a reference quantization value, as

demonstrated below.




                                           15
       Case 6:21-cv-00863-ADA Document 1 Filed 08/16/21 Page 16 of 21




See https://docs.nvidia.com/video-technologies/video-codec-
sdk/pdf/NVENC_VideoEncoder_API_ProgGuide.pdf at pp. 9-10.




                                      16
        Case 6:21-cv-00863-ADA Document 1 Filed 08/16/21 Page 17 of 21




See https://docs.nvidia.com/video-technologies/video-codec-
sdk/pdf/NVENC_VideoEncoder_API_ProgGuide.pdf at pp. 10-11.

      40.    On information and belief, the Accused Laptop Products employ and

provide a method comprising the step of calculating for each video-data item to be

coded, a reference throughput as a function of the reference quantization value and

transmitting the reference throughput to the coder, allowing the coder to code each

video-data item so as to obtain video data at the predetermined quality, after decoding,

as demonstrated below.




                                           17
       Case 6:21-cv-00863-ADA Document 1 Filed 08/16/21 Page 18 of 21




See https://docs.nvidia.com/video-technologies/video-codec-
sdk/pdf/NVENC_VideoEncoder_API_ProgGuide.pdf at pp. 9-10.




                                      18
         Case 6:21-cv-00863-ADA Document 1 Filed 08/16/21 Page 19 of 21




See https://docs.nvidia.com/video-technologies/video-codec-
sdk/pdf/NVENC_VideoEncoder_API_ProgGuide.pdf at pp. 10-11.

       41.     On information and belief, Walmart directly infringes at least claims 1 and

8 of the ’167 patent, and is in violation of 35 U.S.C. § 271(a) by making, using, selling,

and offering to sell the Accused Laptop Products.

       42.     Walmart’s direct infringement has damaged Burley and caused it to

suffer and continue to suffer irreparable harm and damages.

                                      JURY DEMANDED

       43.     Pursuant to Federal Rule of Civil Procedure 38(b), Burley hereby requests

a trial by jury on all issues so triable.




                                             19
       Case 6:21-cv-00863-ADA Document 1 Filed 08/16/21 Page 20 of 21




                                PRAYER FOR RELIEF

      Burley respectfully requests this Court to enter judgment in Burley’ favor and

against Walmart as follows:

   a. finding that Walmart has infringed one or more claims of the ’167 patent under

      35 U.S.C. §§ 271(a);

   b. awarding Burley damages under 35 U.S.C. § 284, or otherwise permitted by law,

      including supplemental damages for any continued post-verdict infringement;

   c. awarding Burley pre-judgment and post-judgment interest on the damages

      award and costs;

   d. awarding cost of this action (including all disbursements) and attorney fees

      pursuant to 35 U.S.C. § 285, or as otherwise permitted by the law; and

   e. awarding such other costs and further relief that the Court determines to be just

      and equitable.

Dated: August 16, 2021                  Respectfully submitted,

                                        /s/Raymond W. Mort, III
                                        Raymond W. Mort, III
                                        Texas State Bar No. 00791308
                                        raymort@austinlaw.com
                                        THE MORT LAW FIRM, PLLC
                                        100 Congress Avenue, Suite 2000
                                        Austin, Texas 78701
                                        Tel/Fax: 512-865-7950
                                        Of Counsel:
                                        Ronald M. Daignault (pro hac vice to be filed)*
                                        Chandran B. Iyer (pro hac vice to be filed)
                                        Oded Burger (pro hac vice to be filed)*
                                        rdaignault@daignaultiyer.com
                                        cbiyer@daignaultiyer.com
                                        oburger@daignaultiyer.com


                                           20
Case 6:21-cv-00863-ADA Document 1 Filed 08/16/21 Page 21 of 21




                            DAIGNAULT IYER LLP
                            8618 Westwood Center Drive - Suite 150
                            Vienna, VA 22182

                            Attorneys for Plaintiff Burley Licensing LLC.

                            *Not admitted to practice in Virginia




                              21
